Title: Julius B. Dandridge to Thomas Jefferson, 25 July 1818
From: Second Bank of the United States, Richmond Branch,Dandridge, Julius Burbridge
To: Jefferson, Thomas


          
            SIR,
            RICHMOND,
JULY 25th, 1818.
          
          I am instructed by a resolution of the Board of Directors of this Office, to notify you, that a curtailment of at least 12 1-2 per cent. to take effect from the first Wednesday in August next, and to continue for at least eighteen weeks, has been determined on. You will therefore please be prepared to pay up at least 12 1-2 per cent. on your notes as they become due for the period above mentioned.
          
            Your’s respectfully
            J: B  Dandridge Cashr
          
        